                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

   UNITED STATES OF AMERICA                       )
                                                  )        Case No. 1:20-cr-38
   v.                                             )
                                                  )        Judge Travis R. McDonough
   WHITNEY TAYLOR                                 )
                                                  )        Magistrate Judge Christopher H. Steger
                                                  )
                                                  )
                                                  )
                                                  )


                                               ORDER


           U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

  105) recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea

  to Count Eighteen of the eighteen-count First Superseding Indictment; (2) accept Defendant’s

  guilty plea to Count Eighteen of the eighteen-count First Superseding Indictment; (3) adjudicate

  Defendant guilty of possession with intent to distribute fentanyl in violation of 21 U.S.C.

  §§ 841(a)(1) and 841(b)(1)(C); and (4) order that Defendant remain in custody pending

  sentencing or further order of this Court.

           After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

  recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

  report and recommendation (id.) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        1. Defendant’s motion to withdraw her not-guilty plea to Count Eighteen of the eighteen-

           count First Superseding Indictment is GRANTED;

        2. Defendant’s plea of guilty to Count Eighteen of the eighteen-count First Superseding

           Indictment is ACCEPTED;



Case 1:20-cr-00038-TRM-CHS Document 109 Filed 06/15/21 Page 1 of 2 PageID #: 501
     3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute fentanyl

        in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and

     4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

        this matter which is scheduled to take place before the undersigned on September 24,

        2021, at 9:00 a.m.

        SO ORDERED.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00038-TRM-CHS Document 109 Filed 06/15/21 Page 2 of 2 PageID #: 502
